PSUM-1 07/14 SUPPLEMENT DATED JULY 11, 2014 TO THE SUMMARY PROSPECTUS DATED JANUARY 1, 2014 OF FRANKLIN PELAGOS COMMODITIES STRATEGY FUND (Franklin Alternative Strategies Funds) The summary prospectus is amended as follows: I. The “Fund Summary – Investment Manager” section on page 10 is replaced with the following: Franklin Alternative Strategies Advisers, LLC (FASA) II. The “Fund Summary – Portfolio Manager” section on page 10 is replaced with the following: Stephen P. Burke Executive Vice President and Chief Compliance Officer of FASA and a portfolio manager of the Fund since inception (December 2011). John C. Pickart, CFA Executive Vice President and Chief Financial Officer of FASA and a portfolio manager of the Fund since inception (December 2011). Wayne D. Ryan, CAIA Head of Global Trading of FASA and a portfolio manager of the Fund since inception (December 2011). Please keep this supplement for future reference.
